Title: To George Washington from the Earl of Buchan, 22 October 1792
From: Buchan, eleventh earl of (David Stuart Erskine; 1742-1829)
To: Washington, George



Sir,
Dryburgh Abbey [Scotland] October 22. 1792.

I had the honour and pleasure of receiving your Excellency’s Letter of the 20th of September having been forwarded to me on the 12th of that month by Mr Rutledge, but I have been so unfortunate as not to have received the letter of the first of May which yr Excellency mentions in your last but still entertain some hope of its coming safely tho so long a time has elapsed. If it were not too much trouble I would wish in case a copy was kept to have a duplicate in case of accident for I shall ever value what shall mark the intercourse of esteem that has taken place between us and shall be proud to preserve it not on account of yr celebrity so much as of your virtues.
You have made an industrious honest man happy in countenancing the Bee the tendency of which is commendable & useful in our Scotland.
Dr Anderson informs me that he is about to do himself the honour of addressing yr Excellency with the Ships and the sequel of yr volumes. He has expressd to me a wish to be chosen a correspondent member of yr Phil. Soc. at Philadelphia, and I think

him worthy of that honour and that he may be useful to the institution by promoting agricultural and mechanical correspondence between the two Nations.
I wish your America to be like a thriving happy Young family and to be little heard of in the great world of Politics and nothing seems so likely to produce this prosperity & happiness as agricultural & mechanical improvements accompanied by moderate desires and virtuous affectations enlightened and cherished by the dissemination of Science and literature in the mass of the people⟨.⟩ I have taken a pleasing interest in what concerns the States of America from their first institution and I loved the Country long before its political connection with Britain was dissolved because my great grand father Henry Lord Cardross was banished to America during the reign of Charles the II. of England and settled himself with a colony of his people from Perthshire & West Lothian in Carolina near Charles Town and was thrown out by the Spaniards when he was kindly assisted by many of the colonists.
My Cousin Lord Fairfax too on whose district yr excellency resides gave my family an old connection with Virginia thro’ the Colepeppers and I have enjoyed the friendship of Franklin and the correspondence of the Adams, Cushings and other men of probity and merit who have so much contributed to the happy state of yr Country and Nation which I sincerely pray long to continue & to be finally established on the Basis of republican Virtue and Publick credit. I have the honour to be with great Esteem yr Excellency’s most obedt humble Servant

Buchan.

